DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-9 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C.119 (a)-(d) for Korean Patent Application No. 10-2016-01213837, filed on September. 27, 2016.

Information Disclosure Statement
6. 	The references listed in the information disclosure statement (IDS) submitted on 07/06/2018 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO- 1449 is signed and attached hereto.
Drawings
7.	The drawings are objected to because:
 	The components 100, 110, 120, 130, 211, 212, 213, and 300 of Fig. 1, and component 1100 of Fig. 9 should also contain a descriptive label so that the function of each components becomes appearance.. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 


8.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "--- determine a buffer server, which is an extraction target of the metering data processing module, among the plurality of buffer servers on the basis of state information of the plurality of buffer servers---." The phrase of “determine a buffer server, which is an extraction target of the metering data processing module” (emphasis added). This feature is an ambiguous and renders these claims unclear.
For independent claims 8 and 9, the claim recites similar limitation of claim 1. Therefore is rejected for the same reason of claim 1.
Dependent claims 2-7 depend from the base claim 1 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 9 recites “A computer-readable medium on which commands executable by a processor for executing a method is recorded---.” The readable medium claimed could be any medium, such as signal wave or software which is a nonstatutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

10.         Claims 1, 4, 7, 8, and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Okamoto et al. (U.S. PN: 2004/0076194) "herein after as Okamoto."

As per claim 1:
Okamoto teaches or discloses a metering data management system comprising (see Fig. 1): a metering data transmission module configured to collect a piece of metering data and generate a message containing the piece of metering data and topic information corresponding to the piece of metering data (see paragraph [0125], herein the first stream input units TSR_1 through TSR_.epsilon. respectively provide the transport streams TS1 through TS.epsilon. supplied in units of packets from the external transport stream source (not shown) with a transport stream identifier TSID, which is an ID for identifying the respective transport streams. At this time, the stream input unit TSR_.epsilon. identifies a format, such as the size of a packet contained in the input transport stream); a plurality of buffer servers, each of which has a see paragraph [0127], herein the stream input unit TSR temporarily retains, in its internally-provided input buffer, the transport streams TS provided with the transport stream identifiers TSID for transfer to the data buffering device DBA in each relevant one of the predetermined units of transfer TSd1 through TSd.epsilon., respectively, and Fig. 1, input buffers); a metering data processing module configured to extract the piece of metering data from some of the plurality of buffer servers and process the extracted piece of metering data (see paragraph [0067], herein a packet data retaining and identifying unit which individually and sequentially retains the pieces of first packet data and extracts the transport stream identification information and the packet data identification information from the retained pieces of first packet data, and paragraphs [0131-132], and Fig. 1, component 210), and a broker server configured to determine a buffer server, which is an extraction target of the metering data processing module, among the plurality of buffer servers on the basis of state information of the plurality of buffer servers (see paragraph [0202], herein when the transport stream TS contains an error, the process after buffering the packet data P will be failed, or the operation efficiency of the entire multi-transport stream decoder TD will be reduced. Therefore, in the present embodiment, the primary buffer cell Bc_I storing the packet data P containing a data error is managed and freed by software, thereby preventing the above inconvenience). 
	
As per claim 4:
Okamoto wherein the metering data processing module validates an error of the extracted piece of metering data and estimates the error contained in the extracted piece of metering data (see paragraph [0191], herein In step S812, it is determined based on the read error flag value whether the error flag is ON. If Yes, that is, if it is determined that the packet data P to be processed includes an error, the procedure is detoured around #8000, S818, and S820 to go to step S822, in which the primary buffer cell Bc_I is freed for buffering the packet data P coming in the future). 

As per claim 7:
Okamoto teach that wherein the topic information includes at least one from among voltage classification, regional classification, and quality classification of the piece of metering data (see paragraph [0045], herein The operation when the above multi-format transport stream decoder TD is applied to the transport streams TS1 through TS.epsilon. having the above structure is described. Providing a unique packet identifier PID to each packet data group obtained through classification by type of the pieces of packet data P is substantially equivalent to designating upper three digits of the packet identifier PID of the packet data P of the transport stream TS illustrated in FIG. 36).

As per claim 8:
Okamoto substantially teaches or discloses a metering data management system comprising (see Fig. 1): a first buffer server having a first buffer and a second buffer; a second buffer server having the second buffer and a third buffer; A third buffer server having the third buffer and the first buffer (see Fig. 1, stream input units TSR1 through TSR. epsilon); a metering data transmission module configured to collect first, second, and third pieces of metering data, generate a first message containing the first piece of metering data and first topic information, transmit the first message to the first buffer, generate a second message containing the second (see paragraph [0125], herein the first stream input units TSR_1 through TSR_.epsilon. respectively provide the transport streams TS1 through TS.epsilon. supplied in units of packets from the external transport stream source (not shown) with a transport stream identifier TSID, which is an ID for identifying the respective transport streams. At this time, the stream input unit TSR_.epsilon. identifies a format, such as the size of a packet contained in the input transport stream, and Fig. 1), which is to be processed, extract the first piece of metering data from one of the first and second buffer servers when the determined topic corresponds to the first topic information(see paragraph [0127], herein the stream input unit TSR temporarily retains, in its internally-provided input buffer, the transport streams TS provided with the transport stream identifiers TSID for transfer to the data buffering device DBA in each relevant one of the predetermined units of transfer TSd1 through TSd.epsilon., respectively, and Fig. 1, input buffers), extract the second piece of metering data from one of the second and third buffer servers when the determined topic corresponds to the second topic information (see paragraph [0141], herein This is because each input transport stream TS requires at least one pair of different primary buffer cells Bc_I, one for storing the packet data P and the other for reading the stored packet data P. Note that, when two (.epsilon.=2) transport streams TS, the first transport stream being TS1 and the second transport stream being TS2, are supplied, the number m of primary buffer cells Bc_1 is an integer of 4 (2.times.2) or larger), and extract the third piece of metering data from one of the third and the first buffer servers when the determined topic corresponds to the see paragraph [0067], herein a packet data retaining and identifying unit which individually and sequentially retains the pieces of first packet data and extracts the transport stream identification information and the packet data identification information from the retained pieces of first packet data, and paragraphs [0131-0132, 0153], and Fig. 1, component 210); and a broker server configured to determine a buffer server, which is an extraction target of the metering data processing module, among the first to third of buffer servers on the basis of state information of the first to third of buffer servers(see paragraph [0202], herein when the transport stream TS contains an error, the process after buffering the packet data P will be failed, or the operation efficiency of the entire multi-transport stream decoder TD will be reduced. Therefore, in the present embodiment, the primary buffer cell Bc_I storing the packet data P containing a data error is managed and freed by software, thereby preventing the above inconvenience). 

As per claim 9:
Okamoto teaches or discloses a computer-readable medium on which commands executable by a processor for executing a method is recorded, wherein the method includes (see Fig. 1): collecting a piece of metering data; identifying the piece of metering data and generating topic information corresponding to the piece of metering data (see paragraph [0124], herein The multi-format transport stream decoder TS includes stream input units TSR1 through TSR.epsilon. for receiving a plurality .epsilon. (.epsilon..gtoreq.2) of transport streams TS1 through TS.epsilon., respectively, supplied in units of packets from an external transport stream source); generating a message containing the piece of metering data and the topic information; transmitting the message to a buffer server, corresponding to the topic information, among a (see paragraph [0125], herein the first stream input units TSR_1 through TSR_.epsilon. respectively provide the transport streams TS1 through TS.epsilon. supplied in units of packets from the external transport stream source (not shown) with a transport stream identifier TSID, which is an ID for identifying the respective transport streams. At this time, the stream input unit TSR_.epsilon. identifies a format, such as the size of a packet contained in the input transport stream); determining a topic which is to be processed; assigning the determined topic to some of a plurality of processing servers; (see paragraph [0127], herein the stream input unit TSR temporarily retains, in its internally-provided input buffer, the transport streams TS provided with the transport stream identifiers TSID for transfer to the data buffering device DBA in each relevant one of the predetermined units of transfer TSd1 through TSd.epsilon., respectively, and Fig. 1, input buffers, and paragraph [0141]) and determining a buffer server to transmit the piece of metering data to some of the plurality of processing servers among the plurality of buffer servers on the basis of state information of the plurality of buffer servers (see paragraph [0202], herein when the transport stream TS contains an error, the process after buffering the packet data P will be failed, or the operation efficiency of the entire multi-transport stream decoder TD will be reduced. Therefore, in the present embodiment, the primary buffer cell Bc_I storing the packet data P containing a data error is managed and freed by software, thereby preventing the above inconvenience).

Allowable Subject Matter
s 2, 3, 5, and 6  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112